Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated September 22nd, 2022 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 4-5 and 9-16 have been canceled.
Claims 21-26 have been added.
Claims 1 and 17 have been amended.
Claims 1-3, 6-8, and 17-26 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 17, and 21 are in independent form.
Claims 1-3, 6-8, and 17-26 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Information Disclosure Statement
The information disclosure statement filed on September 23rd, 2022 complies with the provisions of 37 CFR 1.97. The complied IDS has been placed in the application file and the information referred to therein has been considered as to the merits. 

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
As noted previously, the Examiner indicated during the interview that if the independent claims were amended as discussed during the interview, the rejections of the independent claims would be overcome, pending further searching (See Remarks, page 7).

Prior Art’s Arguments - Rejections
The Objection to claim 14 has been withdrawn in view of Applicant’s cancelation of the claim.
Applicants’ arguments filed on September 22nd, 2022 have been fully considered but they are not persuasive. For example:
Applicant contents prior art of record does not teach “one or more code change intents that motivated the change made to the source code snippet, wherein the one or more code change intents are associated with the one or more reference embeddings.” Examiner respectfully disagrees because after further reading of prior arts of record, Brockschmidt further discloses the newly added limitation in FIG. 8 and paragraphs [0056] – [0057], see detail rejections below.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Step 1: In the instant case, the claims are directed to method (claims 1-8), thus, each of the claims falls within one of the four statutory categories (i.e., process, machine manufacture, or composition of matter).
Step 2A: Based on the claims being determine to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in the instant case, the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A: Prong 1:
Independent claim 1 recites 
applying data indicative of a change made to source code snippet as input across a machine learning model to generate a new source code change embedding in a latent space; (Evaluating)
identifying one or more reference source code change embeddings in the latent space based on one or more distances between the one or more reference source code change embeddings and the new source code change embedding in the latent space (Observation), wherein each of the one or more reference source code change embeddings is generated by applying data indicative of a change, made to a reference first version source code snippet to yield a reference second version source code snippet, as input across the machine learning model; (Evaluating)
based on the identified one or more reference embeddings, identifying one or more code change intents that motivated the change made to the source code snippet, wherein the one or more code change intents are associated with the one or more reference embeddings; and (Observation)
automatically inserting, into a source code file that contains the source code snippet, an embedded comment that conveys one or more of the code change intents. (Observation)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2:
This judicial exception is not integrated into a practical application because it only recites two additional elements, a processor and a inputting information. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
 Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and inputting information to perform the claimed process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 1 is ineligible.
Regarding Claims 6-8: the dependent claims recite limitations that elaborate on the abstract idea without reciting additional elements that would integrate the abstract idea into a practical application or be considered an inventive concept; therefore, they are also rejected as non-statutory subject matter.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 17-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Brockschmidt et al. (US Publication No. 2020/0104102 – hereinafter, Brockschmidt – IDS filed 10/16/2020) in view of Burton et al. (US Publication No. 2019/0026106 – hereinafter, Burton – IDS filed 10/16/2020).
Regarding claim 1:
Brockschmidt discloses a method implemented using one or more processors, comprising: 
applying data indicative of a change made to source code snippet as input across a machine learning model to generate a new source code change embedding in a latent space (FIG. 1 and associated text, such as, “A change representation which indicates the desired change is either sent from the end user device to the content editor, or is obtained from the change representation store 102. The content editor 100 computes an updated version of the text document by inputting a representation of the first version of the text document and the change representation into the neural network… When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet. The editing tool is able to find a cluster of similar code snippets that it has been trained on and look up one or more change representations associated with that cluster. The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied.” (See paras [0025] – [0026]). “A neural network in the content editor 100 takes as input an individual pair of content items from the database 200 and computes a prediction which is a change representation. The neural network computes a change representation for each of the pairs in the database 200 and this gives a plurality of change representations 202. The change representations are clustered (latent space) by an unsupervised clustering process 204 such as k-means or any other clustering process. Thus a plurality of clusters 206 are computed, each cluster comprising change representations which are close together in the multi-dimensional change representation space.” (See para [0032])); 
identifying one or more reference source code change embeddings in the latent space based on one or more distances between the one or more reference source code change embeddings and the new source code change embedding in the latent space, wherein each of the one or more reference source code change embeddings is generated by applying data indicative of a change, made to a reference first version source code snippet to yield a reference second version source code snippet, as input across the machine learning model (“The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied. The predicted code snippet is then presented to the user at a graphical user interface or other user interface so that the programmer can input the predicted code snippet to the computing device” (See para [0026]). Also, see paragraphs [0066] – [0067] and [0073] – 0077]); 
based on the identified one or more reference embeddings, identifying one or more code change intents (“Which is expressed in words as, a generator function taking as arguments a first version of a content item, and a vector of the change representation for the change from the first version of the content item to a second version of the content item, computes a second version of the content item. The symbol g is a function which is implemented by the neural network decoder 306 of FIG. 3. The symbol f is a function which is implemented by the neural network encoder 300 of FIG. 3.” (See par. [0040]) that motivated the change made to the source code snippet, wherein the one or more code change intents are associated with the one or more reference embeddings (FIG. 8 and associated text, such as, “
    PNG
    media_image1.png
    130
    436
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    252
    460
    media_image2.png
    Greyscale
” (See paras [0055] – [0057])); 
But, Brockschmidt does not explicitly teach:
automatically inserting, into the source code snippet, an embedded comment indicative of one or more of the code change intents.
However, Burton, an analogous art because they are in the same field of endeavor of code changing, discloses:
automatically inserting, into the source code snippet, an embedded comment indicative of one or more of the code change intents (“In some embodiments, each task card 208 may indicate a title and a category of the task (e.g. a bug fix, an enhancement, answering a question, or the like) 218, and include a user input to 220 by which a user may add comments to the task, a user input 222 by which a user may assign a score to the task indicative of the size of the task, and a user input 224 by which a user may navigate to a user interface in the version control system described above, for instance, having source code by which changes may be made to address the corresponding task.” (See para [0064])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Brockschmidt does explicitly teach:
receiving an instruction to commit the change made to the source code snippet to a code base.
However, Burton further discloses:
receiving an instruction to commit the change made to the source code snippet to a code base (“developers may submit changes to source code in the code repository 20, for instance, with a “commit” in some embodiments, each commit may be associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository 20. In some embodiments, the commits may be encoded as differences between a current version in the respective branch and the committed version, for instance, identifying code that is deleted and identifying code that is added as well as including the deletions and additions.” (See para [0027])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 3:
The rejection of claim 1 is incorporated, but, Brockschmidt does not explicitly teach:
wherein at least the applying is performed in response to the instruction to commit the change made to the source code snippet to the code base.
However, Burton further discloses:
wherein at least the applying is performed in response to the instruction to commit the change made to the source code snippet to the code base (“Thus, some embodiments of the model 38 may receive a code-change submission, extract features from the code-change submission (e.g., identifying n-grams, name-space defined tokens, program structure, and the like), and input the extracted features to the model 38, and output a set of software-issue reports in the issue repository 18 inferred to be potentially addressed by the code-change submission.” (See para [0039])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 6:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the data indicative of the change made to the source code snippet comprises an abstract syntax tree ("AST") (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])).

Regarding claim 7:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the data indicative of the change made to the source code snippet comprises a change graph (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])).

Regarding claim 8:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the machine learning model comprises a graph neural network ("GNN") (“o encode G(χ_) into a vector representation, the technology uses a gated graph neural network (GGNN).” (See para [0066])).

Regarding claim 17:
Brockschmidt discloses a method implemented using one or more processors, the method comprising: 
grouping a plurality of change [[lists]] associated with a plurality of source code changes into clusters based on respective underlying code change intents that motivated the plurality of source code changes (FIGS. 2A – 2B and associated text, such as, “The change representations are clustered by an unsupervised clustering process 204 such as k-means or any other clustering process. Thus a plurality of clusters 206 are computed, each cluster comprising change representations which are close together in the multi-dimensional change representation space.” (See paras [0032] – [0033])), wherein the grouping includes performing natural language processing on the underlying code change intents to identify syntactically and/or semantically similar code change intents (“In an example, two different types of extra edges are added to the syntax tree. A first type of extra edge is a syntactic edge, and a second type of extra edge is a semantic edge. Syntactic edges include next token edges and child edges that are used to represent the abstract syntax tree of the code snippet. Syntactic edges also include last lexical use edges that connect a token to the last time it occurred in the code snippet. Semantic edges comprise last use edges that connect a variable to the last time it was potentially used in program execution, last write edges that connect a variable to the last time it was written to in program execution, and computed from edges that connect a variable to the values it was computed from in program execution.” (See para [0037])); 
generating a plurality of change graphs associated with the plurality of source code changes, wherein each change graph reflects a corresponding source code change (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])); 
sampling change graphs from different clusters of the clusters to learn code change embeddings representing the plurality of source code changes (FIGS. 2A – 2B and associated text, “In an example, such as the situation of FIG. 2A, the content editor 100 uses the clusters to compute a change representation to apply to content item 112. A cluster is selected based on properties of the content item 112 and clusters 206 (e.g. the content editor may be designed to select the most common cluster of changes) The content editor 100 then suggests to a user applying the change representation of the selected cluster. In another example, characteristics of the pairs in a cluster are computed and rules are automatically generated which say things like, if a content item exhibits the characteristics of a specified cluster, then automatically apply the change representation of the specified cluster. In another example, types of change are identified which correspond to the change representations of the clusters, and the types of change are offered to users in a menu of editing options provided by the content editor, or are used to automatically extract rules.” (See para [0033])); and 
based on the code change embeddings, training a natural language processing model to predict code change intents (“The editing tool is able to find a cluster of similar code snippets that it has been trained on and look up one or more change representations associated with that cluster. The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied” (See para [0026])) that motivate future source code changes, based on the natural language processing model being used to process the future source code changes (FIG. 8 and associated text, such as, “
    PNG
    media_image1.png
    130
    436
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    252
    460
    media_image2.png
    Greyscale
” (See paras [0055] – [0057]);.
But, Brockschmidt does not explicitly teach:
grouping a plurality of change lists (“Some embodiments may group text of issues in the training set with text of code changed when addressing those issues in the training set to form a plurality of records. Some embodiments may train a Latent Semantic Analysis (LSA) model on the n-grams in those records. Later, when new code changes and issues are obtained, the code changes and new issues may be paired based on Euclidian distance, cosine distance, or Minkowski distance in a vector space defined by the LSA model (e.g. if a code change is semantically similar to a previous record X and an issue is also similar, then they may be designated as paired or assigned a score indicative of the strength of the pairing for ranking candidates). In another example, training set records of issues and code changes may be grouped with an unsupervised topic model, like Latent Dirichlet allocation. Later, code changes and issues that map to the same topics produced by this model may be presented as candidates when new code changes are encountered.” (See para [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 18:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein the sampling comprises sampling an anchor input and a positive input from a first cluster of the plurality of clusters, and sampling a negative input from a second cluster of the plurality of clusters (FIGS. 2A – 2B and associated text, “In an example, such as the situation of FIG. 2A, the content editor 100 uses the clusters to compute a change representation to apply to content item 112. A cluster is selected based on properties of the content item 112 and clusters 206 (e.g. the content editor may be designed to select the most common cluster of changes) The content editor 100 then suggests to a user applying the change representation of the selected cluster. In another example, characteristics of the pairs in a cluster are computed and rules are automatically generated which say things like, if a content item exhibits the characteristics of a specified cluster, then automatically apply the change representation of the specified cluster. In another example, types of change are identified which correspond to the change representations of the clusters, and the types of change are offered to users in a menu of editing options provided by the content editor, or are used to automatically extract rules.” (See para [0033])).

Regarding claim 19:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein to learn the code change embeddings includes training a graph neural network ("GNN") (“o encode G(χ_) into a vector representation, the technology uses a gated graph neural network (GGNN).” (See para [0066])).

Regarding claim 20:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein the natural language processing model comprises a recurrent neural network or a transformer network (“Similar to recurrent neural networks for sequences, GGNNs compute a representation for each node in the graph.” (See para [0066])).

Regarding claim 21:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 22:
The rejection of base claim 21 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 23:
The rejection of base claim 21 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 24:
The rejection of base claim 21 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 25:
The rejection of base claim 21 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 26:
The rejection of base claim 21 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutherland et al. (US Publication No. 2009/0210860) discloses a tool, which facilitates organizing code review via tagging changes in the code such that developer reasoning and reviewer comments are captured during the development process and provides intuitive presentation of changes and change sets based on the purpose of the change.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        October 12th, 2022